       Case: 3:20-cr-00054-WHR Doc #: 9 Filed: 06/11/20 Page: 1 of 2 PAGEID #: 29




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT DAYTON

 UNITED STATES OF AMERICA,                      :   Case No. 3:20-cr-00054
                                                :
          Plaintiff,                            :   District Judge Walter H. Rice
                                                :
 vs.                                            :   Magistrate Judge Sharon L. Ovington

 LUIS GARZA,                                    :
                                                :
          Defendant.                            :
                                                :


                                   DETENTION ORDER


         This case came on for hearing on June 10, 2020, on Motion of the United States

for pretrial detention.

         Under 18 U.S.C. § 3142(e), a defendant shall be detained pending trial if, after a

hearing, the judicial officer finds that no condition or set of conditions will reasonably

assure the appearance of the person as required and the safety of any other person and the

community. The factors to be considered in determining whether to release a defendant

pending trial are set forth in 18 U.S.C. § 3142(g) and include: (1) the nature and

circumstances of the offense charged; (2) the weight of the evidence against the person;

(3) the history and characteristics of the person; and (4) the nature and seriousness of the

danger to any person or the community that would be posed by the defendant’s release.

         In considering the history and characteristics of the person, the judicial officer

should consider the person’s character, physical and mental condition, family ties,

employment, financial resources, length of residence in the community, community ties,
    Case: 3:20-cr-00054-WHR Doc #: 9 Filed: 06/11/20 Page: 2 of 2 PAGEID #: 30




past conduct, history relating to drug or alcohol abuse, criminal history, and record

concerning appearance at court proceedings; and whether, at the time of the current

offense or arrest, the person was on probation, on parole, or on other release pending

trial, sentencing, appeal, or completion of sentence for an offense under Federal, State, or

local law.

       Based upon the evidence presented and for the reasons stated on the record in open

court, the Court finds by clear and convincing evidence that no condition or combination

of conditions set forth in 18 U.S.C. § 3142(c) will reasonably assure the appearance of

the Defendant as required and the safety of the community.

       Accordingly, it is hereby ORDERED that:

       1)     the Defendant be committed to the custody of the Attorney General of
       the United States for confinement in a corrections facility separate, to the
       extent practicable, from persons awaiting or serving sentences or being held
       in custody pending appeal;

       2)     the Defendant be afforded reasonable opportunity for private
       consultation with counsel;

       3)     on order of a court of the United States or on request of an attorney
       for the United States, the person in charge of the facility in which the
       Defendant is confined deliver the Defendant to a United States Marshal or
       his deputy for the purpose of an appearance in connection with a court
       proceeding; and,

       4)      in the event that Defendant seeks to appeal to the District Judge from
       this order, counsel must request a transcript of the detention hearing from the
       court reporter at the same time the appeal is filed.

June 11, 2020                                         s/Sharon L. Ovington
                                                        Sharon L. Ovington
                                                  United States Magistrate Judge




                                             2
